Citation Nr: 9917750	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-10 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable disability rating for 
appendectomy scar, to include the issue of entitlement to an 
extraschedular evaluation.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1988 to 
February 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, in pertinent part, denied a 
compensable disability rating for the veteran's appendectomy 
scar.

In September 1997, the Board remanded this claim for 
additional evidentiary development.  The RO complied with the 
Board's instructions to the extent possible; therefore, this 
claim is ready for appellate review.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for correct disposition of this claim.

2.  There is no objective evidence showing that the veteran's 
appendectomy scar is tender, adherent, ulcerated, depressed, 
inflamed, or disfiguring.

3.  The veteran's appendectomy scar does not present an 
exceptional or unusual disability picture rendering 
impracticable the application of the regular schedular 
standards that would have warranted referral of the case to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extraschedular rating.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for a 
compensable disability rating for his service-connected 
appendectomy scar, and VA has satisfied its duty to assist 
him in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).

2.  The criteria for a compensable disability rating for 
appendectomy scar are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic 
Code 7805 (1998).

3.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for appendectomy 
scar.  38 C.F.R. § 3.321(b)(1) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During service, in August 1990, the veteran underwent an 
appendectomy.  The subsequent service medical records showed 
no complaints or abnormal findings regarding the resulting 
scar.  Upon VA examination in May 1991, the veteran had no 
complaints regarding the appendectomy scar, and the scar was 
noted to be healed. 

In May 1996, the veteran filed a claim for an increased 
rating.  He raised no complaints regarding the appendectomy 
scar during the July 1996 VA examination.  It was noted that 
the scar was a 31/2-inch, nicely-healed, McBurney appendectomy 
scar.  It was reported that there was no abdominal 
tenderness.

In his substantive appeal, the veteran contended that this 
scar was "hideous" and "horrendous."  His stated that his 
body would forever be "defaced" from this scar, and he 
indicated that this could have an adverse effect on his 
modeling career.  He stated that the scar is bald, raised, 
tender, itchy, and displeasing. 

Based on the veteran's statement, the Board concluded that he 
had raised, by implication, the issue of entitlement to an 
extraschedular disability rating pursuant to 38 C.F.R. 
§ 3.321(b).  This claim was therefore remanded in September 
1997 for additional evidentiary development.  In a September 
1997 letter to the veteran, the RO requested that he provide 
an up-to-date employment statement, including a list of all 
modeling jobs for which he was specifically turned down 
because of his appendectomy scar alone.  The veteran did not 
respond.  

In accordance with the Board's instructions, the veteran was 
scheduled for another VA examination in January 1998.  The 
letter notifying him of the scheduled examination was sent to 
his last known address.  He did not report for this 
examination.  In December 1998, the RO sent a letter to the 
veteran asking if he was willing to report for an 
examination.  He did not respond.  A supplemental statement 
of the case of February 1999 continued the noncompensable 
disability rating for the veteran's appendectomy scar and 
denied entitlement to an extraschedular evaluation. 


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has complained of tenderness and itching 
of his appendectomy scar; therefore, his claim is well 
grounded. 

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
appellant's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran an appropriate VA 
examination in 1996.  There is no indication of relevant 
medical records that have not been associated with the claims 
file.  The RO complied with the Board's Remand instructions.  
The veteran was provided an opportunity to submit information 
as to the effect of the appendectomy scar on his employment; 
he did not respond.  The veteran was scheduled for a VA 
examination; he did not report.  The veteran was provided 
another opportunity to indicate his willingness to undergo a 
VA examination; he did not respond.  In the circumstances of 
this case, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a). 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991). Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1 and 4.2 (1998); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (1998), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (1998).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  

The veteran's appendectomy scar is currently evaluated as 
noncompensable (zero percent) under Diagnostic Code 7805.  
Under Diagnostic Codes 7800 through 7805, scars are rated 
according to the location, type, characteristics, or, if none 
of the specific criteria apply, according to limitation of 
function of the affected part.  

Diagnostic Code 7805 provides for evaluation on the basis of 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118 (1998).  However, there are no diagnostic codes 
applicable to limitation of function of the abdomen.  
Regardless, there is no medical evidence showing that the 
veteran has any limitation of function of the abdomen as a 
result of the appendectomy scar.  

Diagnostic Code 7800 pertains to scars located on the head, 
face, or neck.  A 10 percent disability rating under 
Diagnostic Code 7800 requires a moderate, disfiguring scar in 
one of these locations.  Since the veteran's service-
connected scar is located on the abdomen, assignment of a 
compensable disability rating under Diagnostic Code 7800 is 
not warranted.

Diagnostic Codes 7801 and 7802 pertain to scars that result 
from burns; the veteran's scar resulted from surgery.  
Diagnostic Code 7803 provides a 10 percent disability rating 
for superficial scars that are poorly nourished with repeated 
ulceration.  There is no medical evidence showing ulceration 
of the veteran's scar.  Diagnostic Code 7804 provides a 10 
percent disability rating for superficial scars that are 
tender and painful on objective demonstration.  Despite the 
veteran's complaints, there is no objective medical evidence 
showing that his appendectomy scar is tender or painful. 

The evidence associated with the veteran's claims file simply 
does not show that the criteria for a compensable disability 
rating have been met.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1998).  Despite the veteran's contentions 
of pain, the objective medical evidence does not show any 
findings that would warrant a compensable disability rating.  

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veteran's disability in his favor.  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the current level of his disability from the 
appendectomy scar.  The medical evidence does not show that 
he has any limitation of abdominal function.  He complains 
that the scar is painful, but there is no objective evidence 
supporting that contention.  His complaint alone is not 
enough to warrant a compensable disability rating according 
to the schedule.  Despite his complaints, there is absolutely 
no evidence of impairment in earning capacity because of the 
scar.  Accordingly, the Board finds that the preponderance of 
the evidence is against assignment of a compensable 
disability rating for the veteran's service-connected 
appendectomy scar.  The Board has considered all potentially 
applicable diagnostic codes.

As noted above, the veteran raised the issue of entitlement 
to an extraschedular rating.  In exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (1998).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

The RO considered whether such referral was warranted in the 
February 1999 supplemental statement of the case, which also 
informed the veteran of the pertinent law and regulations.  
Accordingly, the veteran has had notice of the RO's action 
and of the applicable laws and regulations and has had an 
opportunity to present argument with respect to this issue.

While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, see Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), it is not precluded from 
reviewing an RO determination that referral is not warranted 
and confirming that decision.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996). 

The schedular evaluations for scars are not inadequate.  As 
fully detailed above, higher disability ratings are available 
for scars where there are findings such as tenderness, 
ulceration, or disfigurement of the head, face, or neck.  The 
veteran does not meet the schedular criteria for a 
compensable disability rating for his appendectomy scar.  It 
does not appear that the veteran has an "exceptional or 
unusual" disability; he merely disagrees with the rating 
schedule's determination that his particular scar does not 
warrant a compensable disability rating.  The veteran has not 
required any periods of hospitalization for his appendectomy 
scar, nor has he required any outpatient treatment for the 
scar since his separation from service seven years ago.  

There is no evidence in the claims file to suggest marked 
interference with employment as a result of the service-
connected appendectomy scar that is in any way unusual or 
exceptional, such that the schedular criteria do not address 
it.  The veteran contends that the scar interferes with his 
modeling career, but there is no evidence of record to 
support this contention.  He was provided an opportunity to 
submit such evidence, as discussed above, but he failed to do 
so.

The Board therefore agrees with the RO's conclusion that 
referral for extraschedular consideration is not warranted in 
this case.  In the absence of any evidence that reflects that 
this disability is exceptional or unusual such that the 
regular schedular criteria are inadequate to rate it, 
referral for consideration of an extraschedular rating is not 
in order.


ORDER

Entitlement to a compensable disability rating for 
appendectomy scar, including consideration for an 
extraschedular rating, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

